Citation Nr: 1736472	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina 


THE ISSUE

Entitlement to a clothing allowance for bilateral knee braces for application year 2015.  

(To be issued concurrent with a remand of the claim for entitlement to service connection for obstructive sleep apnea under the same docket number) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran served on active duty from January 5, 1984 to January 4, 1987 and from October 21, 1987 to January 3, 1994.  His service from January 1984 to January 1987 has been characterized as honorable.  His service from October 1987 to January 1994 was terminated by General court-martial due to a bad conduct discharge, which is considered a statutory bar to certain VA benefits (to include compensation) under the provisions of 38 CFR § 3.12(c) (2016).  See Administrative Decisions dated September 1997 and January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center in Durham, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board has conducted a careful review of the record and has determined that the pertinent evidence and the necessary records related to this claim have not been associated with the Veteran's claims file.  While the Board regrets the delay involved in remanding this case, it is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Thus, a remand is required to obtain the necessary information to properly adjudicate the Veteran's claim.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from March 13, 2017 to the present.

2.  Associate with the claims file all documents related to the Veteran's application for a clothing allowance.  If the Medical Center/RO is unable to locate these documents, the Medical Center/RO should contact the Veteran and his representative so the file can be re-created.  

3.  The Medical Center/RO should take any additional steps as it deems necessary to accomplish this task.  

4.  After the requested actions are completed, this issue should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


